Me. Chief Justice Del Toeo
-delivered the opinion of the court.
In this case the defendant was convicted and fined five dollars for violating a certain ordinance of the municipality of Ponce. He appealed and assigned that the court erred (1) because the complaint was insufficient and (2) because the judgment of the court was contrary to the evidence and the law.
In arguing the first assignment of error the appellant contended that there was no ordinance punishing the act charged, but immediately thereafter he cited the ordinance in arguing that the complaint was not sufficient thereunder.
The appellant has not performed his duty of putting this court in a position to decide the error assigned. In the transcript the ordinance in question is not included and this court has held that municipal ordinances are not matters of judicial knowledge. People v. Sánchez, 30 P.R.R. 11. Hence, the presumption that the judgment is right has not been destroyed.
The evidence seems to be sufficient. A single witness who deserves full credit from the court is enough, and here policeman Eamón Cintron, whose testimony was given full credit by the court, testified positively that he saw the defendant driving his automobile without a rear light, and that was the act charged as constituting a violation of the ordinance for which he was convicted.
The judgment appealed from must be affirmed.